Citation Nr: 1439328	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange (herbicides).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June  1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board notes that the Veteran's Notice of Disagreement (NOD) regarding the September 2009 RO rating decision was received three days following the expiration of the one-year appeal period.  However, 38 C.F.R. § 20.305(a) (the 'mailbox rule') provides that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  Here, the postmarked envelope was not associated with the Veteran's NOD; therefore, the NOD will be presumed to have been mailed five days prior to receipt by the RO.  As such, the Board considers the Veteran's NOD with the September 2009 RO rating decision to be timely, and will proceed with consideration of his appeal.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer. 

2.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides in service.  

3.  Symptoms of prostate cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.  

4.  The Veteran's prostate cancer is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in April 2008, prior to the initial adjudication of the claim in September 2009.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, the Veteran's statements, and other lay evidence submitted by the Veteran in support of his appeal.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

The Board acknowledges that the Veteran has not been afforded a VA medical opinion specifically addressing whether the Veteran's current prostate cancer had onset during service or was otherwise etiologically related to his service.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 in service, there was no in-service injury or disease of the prostate or chronic symptoms of prostate cancer shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between currently diagnosed prostate cancer and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection for prostate cancer, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, or an in-service event of herbicide exposure, referral of this case to obtain an opinion as to the etiology of the Veteran's prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and military service would necessarily be based on an inaccurate history regarding what occurred in service or within one year of service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of the issue of prostate cancer to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of prostate cancer because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 30159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. 103.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Prostate cancer, a malignant tumor, is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6).  Further, "service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA has acknowledged that Agent Orange was in some instances used in Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Prostate Cancer Analysis

The Veteran contends that his current prostate cancer is related to exposure to herbicides during military service.  Specifically, the Veteran contends that he was exposed to herbicide agents while serving on Okinawa.  The Veteran's service records indicated that he served on Okinawa from November 1966 to June 1968 in Battery A of the 8th Missile Battalion, 1st Artillery division. 

The Board first finds that the evidence of record reflects that the Veteran has a current diagnosis of prostate cancer.  Private treatment records indicate that the Veteran was first diagnosed with prostate cancer in July 1998 after a biopsy of the Veteran's prostate gland was positive for adenocarcinoma.  The Veteran underwent brachytherapy in September 1998.  Prostate cancer is among those diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), with the presumptive period being any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  Additionally, prostate cancer is among those diseases listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (listed as a malignant tumor), with a presumptive period of one year following service separation.  38 C.F.R. § 3.307(a)(3).  

After reviewing all the evidence, including the Veteran's statements asserting exposure to herbicides in service, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  In an April 2008 statement, the Veteran asserts that on two separate occasions, in January 1968, he was assigned to accompany a 1st Lieutenant in some unspecified capacity.  The Veteran's statement is ambiguous as to whether the Veteran alleges he actually visited the Republic of Vietnam (specifically, the Tan Son Nhut Air Base in the Republic of South Vietnam) or if the Veteran is alleging herbicide exposure via his close proximity to the 1st Lieutenant who had previously been in the Republic of Vietnam.  To the extent the Veteran is alleging actual visitation to the Republic of Vietnam, his service treatment and service personnel records do not mention any such reassignment nor do they indicate that the Veteran was in the Republic of Vietnam at any time during his service.  The Veteran does not otherwise assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand.  

In several statements in support of his appeal, the Veteran asserts that he observed military personnel spraying the fields outside of the military bases where he was stationed with chemical defoliants.  In addition, the Veteran submitted photographs from his service on Okinawa, which, he contends, document dead foliage outside the military bases as a result of the use of chemical defoliants.  He reports asking about what specifically was being sprayed and was told it was "vegetation killer."  While the Veteran is competent to report what he observed, he is not competent to identify specific herbicide agents.  

In addition to the Veteran's statements, the Veteran submitted statements from fellow servicemen C.R., R.W., G.O., E., and L.Q., all dated in March 2008.  C.R., who reported being stationed on Okinawa between 1957 and 1958, indicated that he was responsible for spraying rice patties with Lindane for control of mosquitos.  R.W., who reported being stationed on Okinawa between 1963 and 1964, indicated that he was responsible for transporting large storage tanks labeled "Agent Purple," "Agent Orange," and dioxin.  G.O., who reported that his brother was stationed on Okinawa, indicated that his brother reported that defoliants were used while he was stationed on Okinawa.  E. who reported being stationed on Okinawa between 1963 and 1964, indicated that defoliants were used in the Northern Training Area of Okinawa, and that he remembered defoliants being sprayed from above by helicopter.  L.Q., who reported being stationed on Okinawa in 1965, indicated that he was in charge of a detail of Marines responsible for the unloading of chemicals in the Northern part of Okinawa, and that they were told to take special precautions when handling these chemicals.  

The Veteran asserts that these lay statements from fellow servicemen would tend to corroborate the use of tactical herbicides on Okinawa.  While the fellow servicemen are competent to relate information they observed, none of the fellow servicemen, with the exception of R.W., identified specific use of a tactical herbicide.  In fact, C.R. specifically identified lindane as being used on Okinawa.  Lindane is the "gamma isomer of benzene hexachloride" (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1053 (32nd ed. 2012)), and is not considered an "herbicide agent" as defined by 38 C.F.R. § 3.307(a)(6)(i).  Further, while these servicemen are competent to relate information regarding their own experiences on Okinawa, all were stationed on Okinawa prior to the Veteran's service; therefore, their assertions provide no probative value as to a description of events on Okinawa during the Veteran's service.  

The Veteran also submitted a January 1998 decision by the Board in which a claimant was granted service connection for prostate cancer based on exposure to herbicides in Okinawa in the early 1960s.  This decision by the Board was also referenced in two news articles submitted by the Veteran (an article from the Kyodo News Service printed in the July 2007 Marine Corps Air Transport Association Newsletter and also printed on July 7, 2008, in the Marine Corps Times, and a September 12, 2011 article from The Asia-Pacific Journal - Japan Focus reprinted with additional commentary by Veterans Today on September 24, 2011).  The Veteran suggests that this evidence indicates that the Board has generally conceded the presence of herbicides on Okinawa.  However, each decision by the Board is necessarily based on a review of the evidence of record in a particular claims file and, accordingly, has no precedential value toward the adjudication of appeals by other claimants, such as the present Veteran, who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2013).  Accordingly, the 1998 decision by the Board and the articles referencing that prior decision are entitled no probative weight in determining whether the Veteran was exposed to herbicides while stationed in Okinawa.  

Finally, the Veteran has submitted two internet articles regarding Operation Red Hat and the transportation of chemical weapons from Okinawa to Johnston Atoll between January and September 1971.  Although the Veteran contends these articles demonstrate that herbicides were stored in Okinawa, the Board notes that the chemical agents identified in the first article are sarin gas and mustard gas, both nerve agents, not tactical herbicides.  The second article indicates that Johnston Atoll received chemical weapons from four different locations and specifically identifies the Operation Red Hat transfer from Okinawa in 1971.  The Board notes, however, that this second article then separately identifies the transfer of Agent Orange in 1972, and does not specify which location from which the Agent Orange was being transferred.    

In addition, the September 2011 article from The Asia-Pacific Journal - Japan Focus mentioned above also discussed Operation Red Hat.  This article asserts that the VA, as indicated by a 2009 decision by the Board, has acknowledged that evidence pertaining to Operation Red Hat showed that herbicide agents were stored and then later disposed in Okinawa from August 1969 to March 1972.  As mentioned above, each decision by the Board is necessarily based on a review of the evidence of record in a particular claims file, and without the evidence referenced in the 2009 Board decision, the Board cannot determine the relationship that evidence has to the current Veteran's assertions that he was exposed to herbicides, especially since his service on Okinawa ended in June 1968.  Accordingly, the articles referencing Operation Red Hat, including, by reference, the 2009 decision of the Board, are entitled no probative weight in determining whether the Veteran was exposed to herbicides while stationed on Okinawa.  

The Board finds that the Veteran's claimed exposure to tactical herbicides while stationed on Okinawa to be outweighed by the more probative evidence to the contrary.  Indeed, the Veteran has not demonstrated that he is competent to identify tactical herbicides by personal observation, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  Moreover, the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service on Okinawa from 1966 to 1968.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense list does not indicate that herbicides were used or stored on Okinawa.  In addition, an August 2009 memorandum from the Joint Services Records Research Center (JSRRC), obtained in connection with the Veteran's claim, indicated that United States Army records did not document the spraying, testing, transporting, storage, or usage of Agent Orange at Bolo Point, Okinawa during the period of October 1966 and May 1968.  The August 2009 memorandum concluded that the JSRRC was unable to document that the Veteran was exposed to Agent Orange or other herbicides while stationed on Okinawa between October 1966 and May 1968.  Consequently, the most probative evidence shows that the Veteran was not exposed to tactical herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection for prostate cancer as due to herbicide exposure on a presumptive basis. 

After a careful review of the evidence, the Board next finds that the Veteran did not experience chronic symptoms of prostate cancer in service, symptoms of prostate cancer that manifested to a compensable degree within one year of service separation, or continuous symptoms of prostate cancer since service separation.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to prostate cancer.  The April 1969 service separation examination noted a normal anal and rectal examination, and included specific notation of a normal prostate examination.  Post-service treatment records note that the Veteran first presented with urinary frequency and prostatism in 1996, and was diagnosed with prostate cancer in 1998.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's prostate cancer symptoms were not chronic during service, were not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

As indicated above, the first objective medical evidence that the Veteran has prostate cancer was in July 1998, approximately 30 years after service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the diagnosis of prostate cancer to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of prostate cancer.

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible.  However, the Veteran's claim that he was exposed to herbicides while stationed on Okinawa is outweighed by official military and Department of Defense records indicating no use or storage of tactical herbicides on Okinawa. 

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of his prostate cancer falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Prostate cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between prostate cancer and the Veteran's service, the Board finds that the Veteran's prostate cancer is not related to service.  

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the Veteran's current prostate cancer and active service, including no credible evidence of chronic symptoms of prostate cancer in service, symptoms of prostate cancer that manifested to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of prostate cancer since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, including presumptively as due to herbicide exposure or as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to exposure to Agent Orange (herbicides), is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


